     Case 3:21-cr-00638-JLS Document 32 Filed 03/25/21 PageID.110 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9   UNITED STATES OF AMERICA,                       Case No. 21-cr-0638-JLS-2
10              Plaintiff,                           ORDER AND JUDGMENT
                                                     GRANTING UNITED STATES’
11        v.                                         MOTION TO DISMISS
12   JOSHUA TORRES SANCHEZ (2),                      WITHOUT PREJUDICE THE
                                                     INFORMATION AS TO
13                                                   JOSHUA TORRES SANCHEZ
                Defendant.
14
15
16
17       Upon the motion of the Government, and for good cause shown, IT IS HEREBY
18 ORDERED THAT:
19       The United States’ Motion to Dismiss without Prejudice the Information as to Joshua
20 Torres Sanchez is GRANTED.
         IT IS SO ORDERED.
21
22 Dated: March 25, 2021
23
24
25
26
27
28
